EMPLOYMENT AGREEMENT


          THIS EMPLOYMENT AGREEMENT, dated as of August 14, 2003 (the
"Agreement"), is made by and between COGENTRIX ENERGY, INC., a North Carolina
corporation (the "Company"), and JAMES E. LEWIS (the "Employee").

          WHEREAS, the Company is in the business of developing and operating
independent power and cogeneration facilities (the "Business"); and

          WHEREAS, the Company and the Employee desire that the Company employ
the Employee, and the Employee accept employment, as the Chief Executive Officer
("CEO") of the Company upon the terms and conditions hereinafter set forth.

          NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements of the parties herein contained, the Company
and the Employee hereby agree as follows:

l.     Duties.

          1.1.     During the Term (as defined below), the Employee shall be the
CEO of the Company (or such other and comparable title and position as shall be
given the Employee by the Board of Directors of the Company (the "Board")),
shall faithfully perform for the Company the duties of said office and shall
perform such other duties and hold such offices of an executive nature as shall
be requested from time to time by the Board based on an affirmative vote of two
thirds of the Directors then in office. The Employee shall have such corporate
power and authority as are necessary to perform the duties of such office and
any other office(s) that are so assigned to him pursuant to the terms of the
foregoing sentence. The Employee shall report directly to the full Board (and
not an Executive Committee thereof). The Employee shall devote substantially all
of his business time and effort to the performance of his duties hereunder,
shall use his best efforts to advance the best interests of the Company and
shall not engage in outside business activities which materially interfere with
the performance of his duties hereunder.

          1.2.     The duties to be performed by the Employee hereunder shall be
performed primarily in Charlotte, North Carolina, subject to reasonable travel
requirements on behalf of the Company. The Company shall not relocate the
Employee outside of Charlotte, North Carolina, without his prior written
consent.

2.     Term. Unless sooner terminated in accordance with the provisions of
Section 4, the Company hereby employees the Employee, and the Employee hereby
accepts such employment, for a term (the "Term") commencing on August 14, 2003
(the "Commencement Date"), and ending on the fifth (5th) anniversary of the
Commencement Date, except that this five (5) year term shall be automatically
extended one (1) year, creating a new five (5) year term, on each anniversary of
the Commencement Date, unless the Board, based on a vote of two thirds of the
Directors then in office, or Employee, gives notice to the other party at least
ninety (90) days prior to an anniversary of the Commencement Date that the Term
shall not be extended for an additional year.

3.     Compensation.

          3.1.     Base Salary. During the Term and subject to the next sentence
of this Section 3.1, the Employee shall be compensated at the annual rate of
$500,000 ("Base Salary"), payable on a monthly basis in accordance with the
Company's standard payroll procedures. At the beginning of each calendar year,
the Base Salary shall be increased by no less than an amount, if positive, which
will reflect increases in the cost of living in accordance with the Company's
standard policies and procedures. At no time during the Term may the employee's
Base Salary be decreased.

          3.2.     Incentive Compensation. In addition to the Base Salary, the
Employee shall be entitled to receive a cash bonus ("Bonus") in an amount to be
determined following the conclusion of each fiscal year of the Company during
the Term in the sole discretion of the Board, after receiving the recommendation
of the compensation committee (the "Compensation Committee") comprised of two or
more members of the Board who are neither employees of the Company or who have a
family relation to Employee. In fixing the amount of the Employee's Bonus, the
Board shall consider the recommendation of the Compensation Committee together
with all factors the Board deems relevant in gauging the Employee's performance
for the preceeding fiscal year. The Bonus to which the Employee is entitled
under this Section 3.2 shall be paid to the Employee during the month of March
immediately following the fiscal year to which such Bonus relates in a manner
consistent with the Company's past practice with respect to the payment of
bonuses.

          3.3.     Profit Sharing. The Employee shall be entitled to participate
in the profit sharing program of the Company and a standard Company Profit
Sharing Agreement with Employee ("Profit Sharing Agreement") shall be executed
concurrent with this Agreement. The Employee shall be entitled to participate in
such Profit Sharing Agreement and receive distributions from such Profit Sharing
Agreement ("Plan Distributions") at a level of 1.0%, subject to future
adjustments by the Board, after consultation with the Compensation Committee.
Notwithstanding anything to the contrary in this Agreement or such Profit
Sharing Agreement, the Employee and the Company agree that the Employee's
entitlement to receive Plan Distributions pursuant to such Profit Sharing
Agreement upon termination of the Employee's employment during the Term for any
reason (other than under Section 4.2) shall be governed by this Agreement and
not the Profit Sharing Agreement to the extent of any conflict or inconsistency
between this Agreement and such Profit Sharing Agreement.

          3.4.     Expenses. Upon submission of appropriate invoices or
vouchers, the Company shall pay or reimburse the Employee for all reasonable
expenses actually incurred or paid by him during the Term in the performance of
his duties hereunder.

          3.5.     Participation in Benefit Plans. The Employee shall be
entitled to participate in any health benefit or other employee benefit plans
available to the Company's key employees as in effect from time to time, to the
extent that he may be eligible to do so under the applicable provisions of any
such plan.

          3.6.     Vacation. The Employee shall be entitled to six (6) weeks of
annual vacation and shall otherwise be subject to the Company's standard
vacation policy applicable to someone of his position and seniority. Unused
vacation shall not be carried over into any subsequent year during the Term. The
Company shall have no obligation to pay the Employee for any unused vacation,
except as provided in Section 4.4.

          3.7.     Insurance. In addition to providing Employee the insurance
coverage required under Section 3.5, the Company shall, at its sole cost and
expense, provide for the benefit of the Employee during the Term, a term life
insurance policy in the amount of $10,000,000, which policy shall be owned by
the Employee. The Company shall pay the Employee such amounts in cash as are
necessary during the Term to pay any income tax liability the Employee may incur
in connection with or arising out of (i) the term life insurance policy
described above and (ii) the Company's agreement to pay any such income tax
liability arising therefrom. Upon termination of employment and upon fulfillment
of any Company obligation that may arise under Section 4 to continue providing
the insurance coverage contemplated by this Section, the Employee shall have the
right, at his sole cost and expense, to assume the insurance policy described
above.

4.     Termination. The Employee's employment hereunder may be terminated only
upon the expiration of the Term of this Agreement pursuant to Section 2 above or
under the following circumstances:

          4.1.     Death. The Employee's employment hereunder shall terminate
automatically upon his death, in which event the Company shall pay to the
Employee's written designee or, if he has no written designee, to his spouse or,
if he leaves no spouse and has no written designee, to his estate, (i) accrued
but unpaid Base Salary through the date of death, (ii) Base Salary payable for
the remainder of the Term based upon the Base Salary that was paid to the
Employee on the date of death (such amounts to be paid in the same manner
through the remainder of the Term as if the Employee's employment were not
terminated), (iii) accrued but unpaid Bonus through the date of death and (iv)
all expenses payable pursuant to Section 3.4.

          4.2.     Disability. The Company may terminate the Employee's
employment hereunder if (i) as a result of the Employee's incapacity due to
physical, or mental illness, the Employee shall have been absent from his duties
hereunder on a fulltime basis for an aggregate of one hundred and eighty (180)
consecutive or nonconsecutive business days in any twelve (12) consecutive month
period and (ii) within ten (10) days after written notice of termination
hereunder is given by the Company, the Employee shall not have returned to the
performance of his duties hereunder on a fulltime basis. The determination of
incapacity or disability under the preceding sentence shall be made in good
faith by the Company based upon information supplied by a physician selected by
the Company or its insurers and reasonably acceptable to the Employee or his
legal representative. During any period that the Employee fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(the "Disability Period"), the Employee shall continue to receive his full
then-current Base Salary hereunder until his employment is terminated pursuant
to this Section 4.2, provided that amounts payable to the Employee shall be
reduced by the sum of the amounts, if any, paid to the Employee during the
Disability Period under any disability benefit plans of the Company. Upon
termination pursuant to this Section 4.2, Employee shall receive (i) accrued but
unpaid Base Salary through the date of disability, (ii) Base Salary payable for
the remainder of the Term based upon the Base Salary that was paid to the
Employee at the date of disability (such amounts to be paid in the same manner
through the remainder of the Term as if the Employee's employment were not
terminated; provided that such amounts payable to the Employee shall be reduced
by the sum of the amounts, if any, paid to the Employee during the remainder of
the Term under any disability benefit plans provided by or at the expense of the
Company), (iii) accrued but unpaid Bonus through the date of disability and (iv)
all expenses payable pursuant to Section 3.4.

          4.3.     Termination by the Company.


 

          4.3.1. The Company (i) shall have cause to terminate the Employee's
employment hereunder ("Cause") upon the Employee (a) being convicted of a
felony, a crime of moral turpitude or any other crime involving the Company
(other than pursuant to actions taken at the direction or with the approval of
the Board), (b) being found by reasonable determination of the Board after full
deliberation, made in good faith, and as the result of a vote of at least two
thirds of the Directors then in office, to have engaged in the following in the
performance of his duties hereunder: (1) willful misconduct, (2) willful or
gross neglect, (3) fraud, (4) misappropriation or (5) embezzlement or (c) having
breached in any material respect the terms and provisions of this Agreement and
failed to cure such breach within fifteen (15) days following written notice
from the Company specifying such breach; and (ii) may terminate the Employee's
employment for Cause based on a vote of at least two thirds of the Directors
then in office by issuing a written notice to the Employee (x) at any time
following the occurrence of any of the events described in clauses (i)(a) and
(i)(b) above and (y) on written notice given to the Employee, at any time not
less than sixty (60) days following the occurrence of any of the events
described in clause (i)(c) above. In the event the Employee's employment is
terminated by the Company for Cause, the Employee shall be entitled to continue
to receive Base Salary (accrued but unpaid) and expenses (incurred but not
reimbursed to the Employee pursuant to Section 3.4), in each case only until the
effective date of such termination.


 

          4.3.2. In the event the Employee's employment is terminated by the
Company other than for Cause, the Employee shall be entitled to receive
immediately upon such termination in cash a lump sum amount equal to (i) accrued
but unpaid Base Salary through the date of termination, (ii) accrued but unpaid
Bonus through the date of termination, (iii) all expenses payable pursuant to
Section 3.4, (iv) an amount equal to five (5) times the Employee's Base Salary,
(v) and an amount equal to five (5) times the average of the Bonus received by
or due to Employee for each of the three (3) most recent fiscal years (or such
lesser number of fiscal years since the Commencement Date, if applicable). In
addition, the Employee shall be entitled to continue to receive Plan
Distributions, if any, pursuant to Section 3.3 and the benefits contemplated by
Section 3.5 and 3.7 of this Agreement, in each case for the remainder of the
Term as if such employment had not been terminated, such amounts to be paid (and
benefits to be provided) in the same manner through the remainder of the Term as
if such employment were not terminated and without offset for earnings from
subsequent employment or otherwise. Notwithstanding the foregoing, if the
benefit plans with respect to the benefits described above do not provide
coverage for or with respect to the Employee after the Employee's employment is
terminated by the Company other than for Cause, the Company shall, at its sole
cost and expense, provide the Employee supplemental benefits to the extent
necessary to afford the Employee the same benefit coverage that would have been
available to the Employee for the. remainder of the Term had his employment not
been terminated. In addition to the amounts described above, cash payments in an
amount sufficient to ensure that the amounts received under this Section 4.3.2
as a result of a Change of Control are not subject to net reductions due to the
imposition of excise taxes under Section 4999 of the Internal Revenue Code of
1986, as amended.


 

4.4.     Termination by the Employee.


 

          4.4.1.     Definitions. For purposes of this Section 4.4, the
following terms shall have the respective meanings set forth below:


   

          (a)     "Affiliate" means, with respect to the Company, any entity
directly or indirectly controlled, controlling or under common control with the
Company.


   

           (b)     "Acceleration Payment" means an amount in cash equal to the
value of (i) any Bonus or Plan Distribution accrued but unpaid prior to the date
of termination, (ii) any vacation accrued but unused prior to the date of
termination (iii) all stock options, restricted stock awards, stock appreciation
rights and any other similar Company capital stock based compensation awards
(whether vested or not vested), if any, that have been granted or awarded to the
Employee prior to the date of termination, and (iv) all expenses payable
pursuant to Section 3.4.


   

          (c)     "Change of Control" means (i) a person, corporation, entity or
group acquires, directly or indirectly, the beneficial ownership of fifty
percent (50%) or more of the issued and outstanding stock of the Company in a
single transaction or series of transactions (excluding therefrom any
acquisition of stock of the Company by George T. Lewis, Jr., his spouse, their
lineal descendants and the spouses of such lineal descendants, and any trust
established by or for the benefit of any one or more of the foregoing), (ii) the
Company is a party to a merger, consolidation or similar transaction and
following such transaction fifty percent (50%) or more of the issued and
outstanding securities of said party is beneficially owned by a person,
corporation, entity or group other than the Company or an Affiliate of the
Company, (iii) the Company sells or transfers fifty percent (50%) or more of its
assets to any other person or persons other than an Affiliate of the Company,
(iv) the shareholders of the Company approve a plan or proposal for the
liquidation or dissolution of the Company, (v) during any two year period,
individuals who comprise a majority of the Board at the beginning of such two
year period do not comprise a majority of the Board at the end of such two year
period (such Board composition being referred to as a "Continuing Majority"), or
(vi) any individual is elected to the Board at any time without notice to and
the concurrence of the Employee.


   

          (d)     "Good Reason" means (i) the assignment to the Employee of any
duties inconsistent with his status as CEO of the Company or a material adverse
alteration in the nature or status of his responsibilities from those provided
herein or the transfer (whether actual or defacto) of a significant portion of
such responsibilities to one or more other persons, (ii) the failure by the
Company to pay or provide to the Employee, within thirty (30) days of a written
demand therefor, any amount of compensation or any benefit which is due, owing
and payable pursuant to the terms hereof or of any applicable plan, program,
arrangement or policy, (iii) the breach in any material respect by the Company
of any of its other obligations or agreements set forth herein and the failure
by the Company to cure such breach within 30 days after written notice thereof
from the Employee, or (iv) the occurrence of a Change of Control.


   

          (e)     "Severance" means the sum of (i) the Base Salary that was paid
or due to the Employee immediately prior to termination by the Employee for Good
Reason, (ii) the average Bonus paid to or due to the Employee during the three
years immediately prior to termination by the Employee for Good Reason (or such
lesser number of years since the Commencement Date, if applicable), and (iii)
the average Plan Distribution paid to or due to the Employee during the three
years immediately prior to termination by the Employee for Good Reason (or such
lesser number of years since the Commencement Date, if applicable).


   

          (f)     "Severance Benefits" means the benefits contemplated by
Section 3.5 and 3.7 of this Agreement.


   

          (g)     "Severance Term" means five (5) years.


 

          4.4.2. At the election of the Employee for Good Reason, the Employee
may terminate his employment upon 30 days written notice to the Company;
provided, such notice is given by Employee within three hundred and sixty five
(365) days of the event or action which constitutes Good Reason. If during the
Term the Employee's employment is terminated by the employee for Good Reason,
the Employee shall be entitled to receive from the Company (i) Severance and
Severance Benefits, payable during the Severance Term, and the Acceleration
Payment, payable immediately; provided, in the event Employee terminates his
employment for Good Reason following a Change in Control, Employee shall have
the additional right, exercisable by written notice to the Company, to
accelerate payment of all remaining Severance payable during the Severance Term
(without any present value adjustment) which amount shall be due and payable in
a lump sum within ninety (90) days following the delivery to Company of notice
of exercise of the right to accelerate. In addition to the amounts described
above, cash payments in an amount sufficient to ensure that the amounts received
under this Section 4.4.2 as a result of a Change of Control are not subject to
net reductions due to the imposition of excise taxes under Section 4999 of the
Internal Revenue Code of 1986, as amended.


 

          4.4.3.     Upon ninety (90) days' prior written notice, the Employee
may terminate his employment with the Company other than for Good Reason. If the
Employee voluntarily terminates his employment with the Company other than for
Good Reason, no further payment shall be due the Employee pursuant to Section 3
above (other than payments for accrued and unpaid Base Salary and Bonus and
expenses payable pursuant to Section 3.4, in each case prior to such
termination, and such amounts as may be payable under the provisions of the
Profit Sharing Agreement.).


          4.5.     Effect of Termination on Certain Obligations. No termination
of the employment of the Employee, whether voluntary or involuntary, shall
terminate, affect or impair any of the obligations of (i) the Company to pay or
otherwise provide benefits as set forth in Section 3.7, pay any pre-termination
amounts due hereunder, or pay post-termination amounts due under Section 4.1,
4.2, 4.3.2, or 4.4 of this Agreement, as applicable to such termination of
employment, or (ii) of Employee under Section 5 of this Agreement, all of which
obligations shall survive any termination of employment of the Employee
hereunder.

5.     Covenants of the Employee.

          5.1. Covenant Against Competition. The Employee acknowledges that (i)
the Company is one of a limited number of persons who have developed the
Business; (ii) the Business is national and international in scope: (iii) the
Employee's work for the Company will give him access to the confidential affairs
and proprietary information of the Company; (iv) the agreements and covenants of
the Employee contained in this Section 5 are essential to the business and
goodwill of the Company; and (v) the Company would not have entered into this
Agreement but for the covenants and agreements set forth in this Section 5.
Accordingly, the Employee covenants and agrees that:




 

          (a)     During the period Employee receives compensation as an
Employee, and during the period Employee receives any severance, the Employee
shall not, in the United States, directly or indirectly, (1) engage in any
business that competes with the Business (or any part thereof) for the
Employee's own account; (2) render any services to any person (other than the
Company) engaged in such activities; or (3) become interested in any such person
(other than the Company) as a partner, shareholder, principal, agent, consultant
or in any other relationship or capacity; provided, however, that
notwithstanding the above, the Employee may own, directly or indirectly, solely
as an investment, securities of any such person which are traded on any national
securities exchange or NASDAQ if the Employee (A) is not a controlling person
of, or a member of a group which controls, such person and (B) does not,
directly or indirectly, own 2% or more of any class of securities of such
person.


 

          (b)     During the Term and for the period ending five (5) years
following the date upon which the Employee ceases to be an employee of the
Company (the "Restricted Period"), the Employee shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company and
its affiliates, all confidential matters relating to the Business or to the
Company and its affiliates learned by the Employee heretofore or hereafter,
directly or indirectly, from the Company and its affiliates, including, without
limitation, information with respect to (i) prospective facilities, (ii) sales
figures, (iii) profit or loss figures, and (iv) customers, clients, suppliers,
sources of supply and customer lists (the "Confidential Information"), and shall
not disclose such Confidential Information to anyone outside of the Company and
its affiliates except with the Company's express prior written consent and
except for Confidential Information which (A) is at the time of receipt or
thereafter becomes publicly known through no wrongful act of the Employee or (B)
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement; provided, however, Employee's
obligation not to compete shall be governed solely by paragraph 5.1(a) and shall
not be extended by the interpretation or enforcement of this provision.


 

          (c)     All memoranda, notes, lists, records and other documents (and
all copies thereof) made or compiled by the Employee or made available to the
Employee concerning the Business or the Company shall be the Company's property
and shall be delivered to the Company at any time on request.


          5.2.     Rights and Remedies upon Breach. If the Employee breaches, or
threatens to commit a breach of, any of the provisions of Section 5.1 (the
"Restrictive Covenants"), the Company shall have the right (upon compliance with
any necessary prerequisites imposed by law upon the availability of such remedy)
to have the Restrictive Covenants specifically enforced by any court having
equity jurisdiction, including, without limitation, the right to an entry
against the Employee of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company. The foregoing right shall be in addition to all other rights and
remedies available to the Company under law or equity, and any and all such
rights and remedies shall be independent of any others and severally
enforceable.

6.     Severability. The Employee acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographical and temporal scope and
in all other respects. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.

7.     Blue Penciling. If any court determines that any of the covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, the duration or scope of such
provisions, as the case may be, shall be reduced so that such provision becomes
enforceable and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

8.     Enforceability; Jurisdictions. The Company and the Employee intend to and
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of the Restrictive Covenants,
provided the courts apply North Carolina law in interpreting this Agreement.

9.     Indemnification. To the fullest extent permitted or required by the laws
of the State of North Carolina, the Company shall indemnify and hold harmless
(including the advance payment of expenses) the Employee, in accordance with the
terms of such laws, if the Employee is made a party, or threatened to be made a
party, to any threatened, pending, or contemplated suit or proceeding (whether
civil, criminal, administrative or investigative) by reason of the fact that the
Employee is or was an officer or director of the Company or any subsidiary or
affiliate of the Company, against expenses (including reasonable attorneys'
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with any such action, suit or proceeding. The
Company's obligations under this paragraph will survive the termination of this
Agreement for any reason whatsoever.

10.     Director and Officer Liability Insurance. During the Term, and
thereafter for the longer of the Severance Term, if any, and a period of five
(5) years following a Change of Control, if any, the Company shall maintain
directors' and officers' liability insurance that at all times during the period
described in this Section 10 covers the Employee in an amount and with such
limits and conditions in place as of the date hereof.

11.     Termination of Retirement Agreement. Upon the execution of this
Agreement and the payment by the Company of $197,342.35 to the Employee, the
parties hereby terminate that certain Change in Employment Status and Consulting
Agreement dated as of January 1, 2000 by and between the Company and Employee.

12.     Notice. Any notice or other communication hereunder shall be in writing
and shall be mailed or delivered to the respective parties hereto as follows:

If to the Company:

Cogentrix Energy, Inc.
9405 Arrowpoint Boulevard
Charlotte, NC 28273-8110
Attention: General Counsel

If to the Employee:

James E. Lewis
18519 Vineyard Point Lane
Cornelius, NC 28031

The addresses of either party hereto above may be changed by written notice to
the other party.

13.     Amendment, Waiver, Renegotiation.

          13.1.     This Agreement may be amended, modified, superseded,
cancelled, renewed or extended and the terms of covenants hereof may be waived,
only by a written instrument executed by the party against whom such
modification or waiver is sought to be enforced. The failure of either party at
any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

          13.2.     The Board shall review Employee's Base Salary, Bonus, Profit
Sharing Agreement participation level, insurance, and other benefits then being
paid to him annually in light of the results of operations and current salaries
and benefits then being paid to other persons holding similar positions. Subject
to the provisions of this Agreement, following such review, the Board may
increase (but shall not be required to increase) the Base Salary, Bonus, Profit
Sharing Agreement participation level, insurance, or other benefits, but may not
decrease the Base Salary, Profit Sharing Agreement participation level,
insurance, and other benefits from the then existing level.

14.     Benefit and Binding Effect. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company, but shall be
personal to and not assignable by the Employee. The obligations of the Company
hereunder are personal to the Employee or where applicable to his spouse or
estate. The Company may assign its rights, together with its obligations, to any
corporation which is a direct or indirect wholly owned subsidiary of the
Company; provided, however, that the Company shall not be released from its
obligations hereunder without the prior written consent of the Employee, which
consent shall not be unreasonably withheld.

15.     Governing Law. This Agreement shall be governed by the laws of the State
of North Carolina regardless of the laws that might be applicable under
principles of conflicts of law.

16.     Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parries hereto.

17.     Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

18.     Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and preliminary agreements. No subsequent
modification may be made to this Agreement except by signed writing of the
parties.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

Witness:


     /s/  Dennis W. Alexander     


           Dennis W. Alexander


     /s/  James E. Lewis               (SEAL)


         James E. Lewis
         Chief Executive Officer



COGENTRIX ENERGY, INC.


     /s/  Dennis W. Alexander     


           Dennis W. Alexander





By:    /s/   Mark F. Miller     
Name: Mark F. Miller

Title:  President and Chief Operating Officer
           Per Board Resolution





